Title: To James Madison from Roger Gerard van Polanen, 30 July 1802
From: Polanen, Roger Gerard van
To: Madison, James


Sir
Philadelphia, July 30th. 1802.
I have recieved the official intelligence, of my being appoint⟨ed⟩ a Member of the Supreme Council of Government at the Cape of Good hope. The Batavian Government has authorised me at the same time, if I should accept of the said promotio⟨n,⟩ to take my leave of the American Government, and to depar⟨t⟩ from here for Holland, or for the Cape, by the first opportunity.

Having accepted the office of Counsellor at t⟨he Cape,⟩ I am thereby recalled from the Station ⟨I have the honor⟩ to hold near the Government of the U⟨nited States of America, and⟩ I take the liberty, Sir, to request Y⟨ou, to acquaint the⟩ President thereof.
I am at the same time auth⟨orised to declare, the wish⟩ of the Batavian Government, ⟨to cultivate, whenever occasions⟩ may offer itself, the friend⟨ly relations, subsisting between⟩ the Batavian Republic, & ⟨the United States of America.⟩ And I indulge myself wit⟨h the hope, that altho’ the American⟩ Executive has thought proper to withdraw his Minister from the Hague, and my recall is a consequence thereof, the cordial sentiments of mutual good-will between the two Nations, ⟨w⟩hereof my Nation has given an early and striking proof, in being almost foremost in acknowledging the independence of the American Republic, will suffer thereby no diminution.
In addressing you, Sir, for the last time, permit me to assure ⟨y⟩ou of my high & sincere regard, & for my best wishes for ⟨your⟩ welfare & happiness. Beleive me to be, with perfect esteem ⟨& considera⟩tion sir Your most obedient Servant
⟨R. G.⟩ van Polanen.
⟨I have further the honor to inform you, that as my acceptance of the new appointment, Could not h⟩ave been recieved ⟨by the Secretary of State⟩ for foreign ⟨affairs, when his last dispa⟩tches to me ⟨were sent of[f], the Customary⟩ Letters of ⟨recall have not been sent to me,⟩ but will ⟨be forwarded to you, as soon as⟩ my Departure ⟨from here, shall be known at⟩ home.
 

   
   RC (DNA: RG 59, NFL, Netherlands, vol. 1); Tr (AR). RC torn and obscured on verso by lamination; words and parts of words in angle brackets have been supplied from the Tr.



   
   In the Tr, the paragraph written as a postscript in the RC follows this paragraph.


